Citation Nr: 0407598	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for bilateral knee 
disorders.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left shoulder disability.

4.  Entitlement to an evaluation in excess of 30 percent for 
disabilities of the lumbar and thoracic spine.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to June 
1972 and had a period of inactive duty for training in 
September 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's service connection claims, granted 
a 10 percent evaluation for a left shoulder disability, and 
denied a compensable evaluation for a disability of the 
thoracic and lumbar spine.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

Following a review of the claims file, the Board finds that a 
remand is required to address due process matters in this 
case and so that additional evidentiary development may be 
undertaken.  

Addressing the due process matters in this case, the Veterans 
Claims Assistance Act of 2000 (VCAA) substantially modified 
the circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
See 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002).  Under the 
VCAA, VA has a duty to notify the claimant as to any 
information and evidence needed to substantiate and complete 
a claim, and as to what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2003); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  The RO has not provided the veteran with notice as 
required by the VCAA, with the exception of a reference to 
the regulatory provisions of 38 C.F.R. § 3.159 in the August 
2002 Supplemental Statement of the Case (SOC).  Therefore, it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to issue a decision at this time.  

Additional evidentiary development is also required in this 
case.  With respect to the claimed right shoulder disorder, 
the veteran has on several occasions mentioned that this was 
treated at the VAMC in Shreveport, Louisiana.  He explains 
that this condition had its onset at the time of a vehicle 
accident which occurred in 1974 during inactive duty for 
training, injuring his left shoulder and back.  The date of 
treatment for the claimed right shoulder disorder has not 
been firmly established but presumably this would have 
occurred during 1974 or 1975.  Additional information in this 
regard should be obtained, and these records should be 
requested.  In his May 1976 compensation application, the 
veteran also mentioned private treatment by Confederate 
Memorial Medical in 1975 and by a Dr. Dorsey, in May 1976.  
Records from Dr. Dorsey in Dallas, Texas were requested in 
May 1976, but no response was received.  

The veteran maintains that his claimed knee disorders began 
while at Fort Smith in Arkansas.  Apparently these problems 
began while on active duty or inactive duty for training in 
1974.  It is not clear when the initial treatment for knee 
problems was sought.  This matter should be clarified, as 
should the matter of whether any complaints or treatment were 
documented or treatment from Fort Smith sought.  It appears 
that the veteran also maintains that his knees might have 
been injured during the 1974 accident.  As discussed above, 
any further available records relating to that accident will 
be requested to the extent that they are specifically 
identified and available.  

With respect to the veteran's increased rating claims, the 
most recent VA examination of the joints on file was 
conducted in July 2000.  In essence, the veteran maintains 
that his service-connected left shoulder and spinal 
disabilities have increased in severity during that time.  

During the pendency of this appeal, the criteria of 
Diagnostic Code 5293 were substantially revised in September 
2002 and again in September 2003.  These revisions consist of 
a new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with DC 5243 now embodying the 
recently revised provisions of the former DC 5293 (for 
intervertebral disc syndrome). 

The veteran, however, has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243 effective in 
September 2003.  Moreover, the most recent July 2000 VA spine 
examination may not have sufficiently addressed the 
symptomatology contemplated by the new provisions, 
particularly in regard to intervertebral disc syndrome.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in her possession that pertains 
to the claim.  She must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file.

2.  The AMC should request the veteran to 
identify all VA and non-VA medical care 
providers who have treated him for his 
claimed conditions.  Specifically, the 
veteran stated that he was treated at the 
VAMC in Shreveport, Louisiana after his 
1974 accident; the veteran should be 
requested to identify his treatment dates 
(presumably sometime between 1974 and 
1976).  In his original compensation 
claim dated in May 1976, the veteran 
indicated that he had been treated at 
Confederate Memorial Medical in 1975 and 
by a Dr. Dorsey in Dallas, Texas in May 
1976.  An attempt to obtain these records 
should be made.  In addition, any 
outpatient records and examination 
reports from the VA North Texas 
Healthcare system/Dallas, TX VAMC dated 
from August 2000 to the present time 
should be requested.  Obtain all records 
of any treatment reported by the veteran 
that have not already been associated 
with the claims folder.  

3.  After completion of #1-2 above, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of impairment to any 
current right shoulder disorder and 
service-connected left shoulder disorder.  
The claims folder should be made 
available to the examiner in connection 
with the examination for review of 
pertinent documents therein.  

With respect to the left shoulder 
disability, all indicated studies deemed 
necessary for an accurate assessment of 
impairment, including X-ray examination 
and range of motion studies, should be 
accomplished.  The examiner should 
specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, co- ordination and 
endurance.  The examiner should also 
specify any functional loss due to pain 
or weakness, if possible, measured in 
degrees of limitation of motion, and 
document all objective evidence of those 
symptoms.  See 38 C.F.R. §§ 4.40 and 
4.45.  In addition, the examiner should 
provide an opinion as to the degree of 
any functional loss likely to result from 
a flare-up of symptoms or on extended 
use. The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbation of symptoms. The 
complete rationale for any opinion 
expressed should be given.

With respect to the claimed right 
shoulder disability, the examiner should 
address the following matters: (1) is 
there any currently manifested physical 
disability of the right shoulder; if so 
an appropriate diagnosis should be made.  
The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any right shoulder 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not (probability of 50 
percent) that any currently diagnosed 
right shoulder disorder had its onset 
during active service in 1972 or is 
related to any in-service disease or 
injury, i.e., the accident and injuries 
which occurred while the veteran was 
training in 1974.  If a right shoulder 
disorder is not related to the veteran's 
active service, the examiner should state 
whether it is at least as likely as not 
that it was either (a) caused by, or (b) 
aggravated by his service-connected left 
shoulder or back disabilities.  In 
rendering these opinions, the examiner 
must review the veteran's complete 
treatment records in detail and provide a 
comprehensive report, including complete 
rationales for all conclusions reached.

4.  After the completion of #1-2 above, 
the VBA AMC should scheduled the veteran 
for a VA spine examination addressing the 
nature and extent of his thoracic and 
lumbar spine disorder.  The examiner 
should be provided with the veteran's 
claims file for review in conjunction 
with the examination.  The examiner 
should perform any radiological studies 
of the spine deemed necessary.  The 
examination of the thoracic and 
lumbosacral spine should include range-
of-motion studies, commentary as to the 
presence and extent of any painful motion 
or functional loss due to pain, specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months, and a description of 
all neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
whether ankylosis, tenderness and muscle 
spasm are present.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete 
rationale.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and the 
consequences for failure to report for a 
VA examination without good cause.  38 
C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claims 
to include consideration of the all of 
the revisions and amendments to the 
Diagnostic Code for the lumbar spine.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




